Citation Nr: 1508865	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for neuropathy of the left upper extremity.

5.  Entitlement to service connection for neuropathy/sciatica of the lower extremities.

6.  Entitlement to service connection for blindness.

7.  Entitlement to service connection for residuals of crushed arteries of the right knee.

8.  Entitlement to service connection for residuals of a traumatic brain injury.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

11.  Entitlement to a rating in excess of 30 percent for headaches.

12.  Entitlement to a compensable rating for bilateral hearing loss.

13.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to November 1985.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA).  The issues of service connection for residuals of a cerebrovascular accident with vision loss, special monthly compensation and entitlement to pension benefits were addressed in a February 2010 statement of the case.  In his substantive appeal, the Veteran specifically stated he was not appealing these matters.  This decision, accordingly, is limited to the issues set forth above.

By letter dated August 2014, the Veteran was advised that his attorney was no longer authorized to represent VA claimants, and was provided the opportunity to designate another representative.  He was notified that if he did not respond to the letter, it would be assumed that he desired to represent himself.  No response was received, so the Veteran currently represents himself.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in July 2014.

The issues of service connection for a right knee disability, crushed arteries of the right knee, blindness and sleep apnea, increased ratings for PTSD and headaches, and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine was manifested many years after, and is not shown to be related to, his service.

2.  Spondylosis of the cervical spine was manifested many years after, and is not shown to be related to, the Veteran's service.

3.  Neuropathy of the left upper extremity was manifested many years after, and is not shown to be related to, the Veteran's service.

4.  Neuropathy/sciatica of the lower extremities, if present, was initially manifested many years after, and is not shown to be related to service.

5.  The Veteran is not shown to have residuals of a traumatic brain injury.

6.  The Veteran has Level I hearing in each ear.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  A cervical spine disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

3.  Neuropathy of the left upper extremity was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  Neuropathy/sciatica of the lower extremities was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  Residuals of a traumatic brain injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated May 2008, June 2009, September 2010, July 2011 and June 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and evidence VA would attempt to obtain.  The notifications sent to the Veteran were adequate, and further, it has not been alleged otherwise by the Veteran.

The Veteran's service treatment records are associated with the record and pertinent VA and private medical records have been secured.  VA did not provide an examination regarding a cervical spine disability, neuropathy of the left upper and both lower extremities and residuals of a traumatic brain injury.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).  

Here, element (3) under the McLendon analysis is not satisfied.  Specifically, the evidence does not indicate that the claimed disabilities or symptoms may be associated with an established event, injury or disease in service.  Under these facts, an examination is not required.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran presented to a private facility in November 1971, prior to service, with a laceration of the left forehead.  He ran into a tree, but there was no loss of consciousness.  An examination showed no penetration.  There was no deficit in muscle function or sensory patterns in any extremity.  He was seen about five days later for the removal of the sutures.  The impression was well healing wound of the left forehead without drainage or evidence of inflammation or infection.  He was released and no further appointment was required.  

On the March 1976 report of medical history, the Veteran reported a history of a head injury.  He denied arthritis and a bone or joint deformity.  It was noted under the physician's summary that he had sustained a laceration of the head, but not a concussion.  The March 1976 enlistment examination shows he had a scar on the forehead.  A neurological evaluation was normal.  An undated report shows the Veteran had astigmatism in both eyes.  

The service treatment records show that in February 1983, the Veteran fell on steps two days earlier and sustained trauma to the low back.  He denied paresthesias.  The assessment was muscle strain/contusion.  Bed rest, medication and light duty were recommended.  Later that month, he was referred for physical therapy.  The Veteran reported right lower back pain for three to four days.  He denied any trauma to the area.  The impression was muscle strain.  A moderate lumbosacral muscle spasm was noted later that month.  

On an October 1983 report of medical history, the Veteran denied bone or joint deformity and recurrent back pain.  The October 1983 reenlistment examination reveals scars of the forehead.  The spine was normal on examination.  He reported low back pain for one day in September 1984.  He reported he hurt it in a car accident the previous night.  He stated the back was not in distress prior to the accident.  He also reported neck stiffness.  X-rays were negative for fracture or abnormality.  The assessment was whiplash/muscle strain. A two week history of pain to the low back was reported in October 1984.  In March 1985, the Veteran complained of a back ache for about three days.  A history of back problems was noted, but no new trauma was reported.  On the August 1985 report of medical history, the Veteran reported a history of recurrent back pain.  It was noted in the physician's summary that the Veteran had recurrent low back pain.  It was noted he had a forehead laceration without loss of consciousness, and that there were no sequelae.  The separation examination in August 1985 shows that the head, eyes, upper and lower extremities and spine were normal.  A neurological evaluation was normal.  Distant vision was 20/20 in each eye.

Post-service, in April 1997, the Veteran was treated at a private facility for complaints of low back pain following a motor vehicle accident.  The pain began about two hours after the accident.  He denied radicular pain, weakness or numbness.  The assessment was muscular back pain, status post motor vehicle accident.  In June 1997, he reported neck and low back pain following a motor vehicle accident.  He stated he was well until April 1997.  There was no loss of consciousness, but he had some temporary memory loss.  He described left-sided neck pain, but the examiner noted the emergency room records did not mention such pain.  He denied any previous problems with the neck.  X-rays showed mild degenerative changes at C6-7, and lumbar spine X-rays failed to reveal any evidence for fracture or instability.  The diagnoses were cervical muscle ligament sprain and lumbar muscle ligament sprain.  In a September 1997 private treatment record, the Veteran reported the onset of his low back symptoms was in April 1997 and he specifically denied any previous injuries to the lumbar spine prior to the accident in April 1997.  He reported low back pain with radiation of symptoms into the left paraspinal muscles as far as the scapula, with the onset of symptoms in April 1997.

The Veteran was seen in a private facility in December 2003 and reported a history of chronic low back pain secondary to a motor vehicle accident four or five years ago.  In April 2004, he presented with a 3 1/2 month history of intermittent and episodic pain in the neck with radiation to the left upper extremity.  There was no numbness or paresthesias.  The impression was cervical spondylosis.  A cervical discectomy was performed in June 2004.  

In an April 2008 letter, the Veteran's aunt related that the Veteran wrote her in September 1983 and stated he had injured his back when he slipped on steps.  She reported he had re-injured his back in a car accident in 1984.  He reportedly was placed on light duty after each incident.  She also stated he had complained continuously of back pain after his discharge from service. 

The Veteran was seen for a private psychological evaluation in June 2008.  He stated that he fell down steps and injured his back in service.  The diagnoses included back injury from a fall in service.  

On VA examination of the spine in February 2009, the Veteran complained of low back pain with occasional radiation down the left leg.  The examiner noted he reviewed the record.  It was reported the service treatment records showed the Veteran sustained injuries to his back in service in 1983 and 1984.  It was noted that when he was seen in 1984 following a motor vehicle accident, he had not had any previous back pain, indicating the back pain he had in 1983 had cleared.  The examiner further stated there was nothing in the record indicating the Veteran was having chronic back pain from 1984 until his separation from service, or that he had continuous back pain since then.  The diagnosis was degenerative disc disease of the lumbar spine.  The examiner opined there was no evidence that the Veteran's degenerative disc disease had its onset with the acute back injuries in service.  He pointed out the episodes were acute and of short duration.  There was nothing to indicate that the Veteran did not get over these entirely and resume full activity.  He observed the Veteran was able to do construction work following service.  He also stated that the record showed the Veteran's back pain started about 15 years ago, which was some time after service.  The examiner concluded it was less likely than not that the current back condition, with early degenerative disc disease, had its onset with the acute injury in service.

In November and December 2009, the Veteran's aunt, cousin and a brother wrote letters indicating the Veteran had complaints concerning his back following service.  

A VA audiometric examination was conducted in February 2011.  The Veteran reported he was unable to hear other people, especially over the telephone.  An audiometric examination disclosed that the hearing threshold levels in decibels in the right ear were 40, 45, 45 and 40, at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 40, 35, 25 and 40.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.  The diagnosis was bilateral hearing loss.  It was noted the Veteran had a moderate sensorineural hearing loss in the right ear, and a mild sensorineural hearing loss in the left ear.  The examiner stated the effects of the Veteran's hearing loss on his usual occupation and daily activity were minimal and noted he could communicate well at a normal level in quiet, but would miss some soft sounds and speech, especially in a noisy environment.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

Certain listed chronic diseases (among them arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

The service treatment records confirm the Veteran's assertions that he sustained injuries to his low back.  As noted above, he fell on steps in February 1983 and was treated for a contusion of the low back for about one month.  The following year, he was involved in a motor vehicle accident.  He stated at the time of the accident in September 1984 that he did not have back problems prior to the accident.  He also reported neck stiffness, the only reference in service to any problems involving the cervical spine.  X-rays were negative.  The record also reflects that the Veteran reported low back pain in October 1984, March 1985 and on the separation examination in August 1985.  However, a clinical evaluation of the spine was normal.  

Contrary to post-service assertions made by the Veteran and some of his relatives, the record shows that the first time the Veteran first reported low back pain after service was in April 1997 when he was in another automobile accident.  While he did not report any neck complaints when he initially sought treatment after the accident, he did seek treatment for neck pain in June 1997, and said its onset was after the recent incident.  In fact, he specifically stated that his low back symptoms began in April 1997 and denied any previous injury to the lumbar spine.  He also denied any previous neck problems.  Further, he reported he was "well" prior to the April 1997 accident.  Several months later, in connection with September 1997 treatment for his back, he reiterated that the onset of his low back symptoms was in April 1997.  Further, he specifically denied any previous injuries to the lumbar spine prior to the accident in April 1997.

The preponderance of the evidence is against a finding that a chronic low back or cervical spine disability or neurological disability of the left upper or lower extremities, or a traumatic brain injury was noted in service, and service connection on the basis that such disability became manifest in service and persisted is not warranted.  The 2009 VA examiner deemed the Veteran's in-service back injuries to be "acute" and of short duration.  

As arthritis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309 do not apply.  In this regard, the first X-ray evidence of arthritis was many years after service.

In consideration of the above evidence, there is no continuity of symptomatology to support the Veteran's claim under 38 C.F.R. § 3.303(b).  While the Veteran may be competent to describe symptoms such as back pain and neck pain and extremity symptoms, the STRs lack documentation of manifestations sufficient to identify the claimed disabilities or to establish chronicity in service and continuity since.  The STRs show several complaints of back pain.  As noted above, the 2009 VA examiner deemed the back injuries in service to be "acute," not chronic.  The fact that in June and September 1997 the Veteran denied any history of back or neck injury preceding his post-service injury in April 1997 does not support a finding of chronicity in service and continuity since.

Thus, while in some records the Veteran's statements and those of his family members appear to indicate that he is reporting continuity of back pain or neck pain and related symptomatology since service, his statements in this regard are inconsistent, and all such statements contradict the medical evidence of record reflecting no back or neck problems following service until the intercurrent April 1997 injury.  As noted above, in June and September 1997 he denied back or neck injury prior to April 1997.  Further, when he sought treatment for his neck in April 2004, he stated his symptoms, which included neck pain with radiation to the left upper extremity, had been present for less than four months.  There was no mention of ongoing neck problems dating to service.  As a result of these inconsistencies in his statements and the fact that the statements of his family members contradict the medical evidence of record, their later reports that he has had continuous problems since service are deemed not credible and lack probative value.  

Accordingly, the preponderance of the evidence is against the claim of service connection for the claimed disabilities based on continuity of symptomatology under 38 C.F.R. § 3.303(b).  For the foregoing reasons, continuity of symptomatology has not been established, either by the clinical record or by the statements of the Veteran.  That is, the preponderance of the evidence is against the claim of service connection for the claims based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

Furthermore, the preponderance of the evidence is against a finding that the Veteran's claimed disabilities are related to his service.  With respect to the back, the Board finds the 2009 VA examination to be entitled to great probative weight, as it took into account a thorough review of the Veteran's claims file and medical history.  The examiner's opinion was also based on a physical examination complete with X-rays and includes a historically accurate explanation of rationale that cites to factual data.  Further, the examiner clearly reviewed all the evidence of record, including the Veteran's contentions.  

Simply stated, the Board finds that the service and post-service treatment records, overall, provide evidence against these claims, indicating that the Veteran's claimed disabilities are not related to service.  Regarding the Veteran's own opinion that he has disabilities that are due to his service, although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, back disability, neck disability, neurological problems in the left upper and lower extremities, and traumatic brain injury, the probable etiology of such disorders falls outside the realm of common knowledge of a lay person.  He has no demonstrated or alleged expertise in determining a medical nexus, and he does not offer any supporting medical opinion or medical treatise evidence.  Therefore, his opinion in this matter has no probative value.  

With respect to the claims for service connection for neuropathy of the lower extremities and residuals of a traumatic brain injury, there is no indication in the record that such conditions exist.  While it is true the Veteran was involved in a motor vehicle accident during service, the contemporaneous records show he only had complaints concerning the low back, and there was no mention of a head injury.  Even if neuropathy/sciatica of the lower extremities is present, there is no competent evidence linking it to service.  Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In summary, the evidence of record establishes that the Veteran's lumbar spine disability, cervical spine disability, and neuropathy of the left upper extremity all became manifest many years after, and are not shown to be related to, his service.  Nor has neuropathy of the lower extremities or residuals of a traumatic brain injury been demonstrated following service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims of service connection for such disabilities, and that the appeals in these matters must be denied.

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and § 4.86, of VA's Schedule for Rating Disabilities.  Under those criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness) to the findings on official audiometry.  See 38 C.F.R. § 4.85; See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Applying 38 C.F.R. § 4.85 Table VI to the findings on the February 2011 VA audiometric examination establishes that the Veteran had Level I hearing acuity in each ear.  The Board finds the examination to have been adequate for rating purposes; they were conducted in accordance with regulatory criteria, and the examiners specifically commented on the functional impairment that results from the hearing loss shown (difficulty hearing, which is encompassed by the rating currently assigned).  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Board notes that while the Veteran is competent to observe he has difficulty hearing, he is not competent to establish the level of his hearing loss.  The Board has considered whether the Veteran may be entitled to an extraschedular ratings pursuant to 38 C.F.R. § 3.321 (2014).  On review, the referenced diagnostic code contemplates the Veteran's claimed symptoms of difficulty hearing.  As the rating criteria are considered adequate, referral for consideration of extraschedular ratings is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board acknowledges the Veteran is not currently employed.  However, there is no indication in the evidence of record that by virtue of his service-connected hearing loss the Veteran is rendered incapable of gainful employment.  The Board notes that a pending TDIU claim is addressed in the Remand portion of this decision.


ORDER

Service connection for a lumbar spine disability, a cervical spine disability, neuropathy of the left upper extremity, neuropathy/sciatica of the lower extremities and residuals of a traumatic brain injury is denied.

A compensable rating for bilateral hearing loss is denied.



REMAND

In April 1973, prior to service, the Veteran was seen in the emergency room of a private facility after he fell while running and sustained a laceration over the right patella.  An examination revealed a 4 cm. full thickness avulsion over the right patella with a viable flap.  He could flex the knee to 45 degrees before there was pain.  The knee was stable.  The laceration was palpated and was said to be superficial.  X-rays of the right knee showed no significant osseous abnormalities.  He received additional treatment for right knee symptoms prior to his entry into service.   

The service treatment records show he was treated for right knee complaints on a number of occasions between 1976 and 1980.  His right knee was pinned under an overturned vehicle in June 1979.  X-rays at that time were normal.  Several visits resulted in a finding he had chondromalacia.  The lower extremities were evaluated as normal on the separation examination in August 1985.

Following a February 2009 VA examination of the joints, the examiner opined there was no evidence from the medical record that the Veteran's knee problem, that had been going on for 10-15 years, had its onset in service.  

The Veteran was admitted to a private hospital in March 2006 after experiencing a sudden loss of vision that day following his use of cocaine.  The diagnoses were acute ischemic stroke bilateral posterior cerebral artery distribution, dissection of the left vertebral artery and possible dissection of the right vertebral artery.  When readmitted to the hospital later that month, it was noted the Veteran had been left with a left homonymous hemianopia and some right-sided visual deficit following the cerebral artery infarction.

In a July 2014 statement, a private physician noted the Veteran had been in an accident in service in which his leg was pinned under an overturned vehicle.  While he received treatment at that time, the physician stated there was no testing to determine the true extent of the injury.  He believed the Veteran's crush injury was never diagnosed or treated.  He noted the Veteran suffered an acute ischemic stroke in 2006 that was caused by a thrombus, most likely from the right knee injury in 1979.  He commented the stroke caused the Veteran to become blind, and that this was due to the in-service injury.  He opined the Veteran's blindness was due to the in-service crush injury.  The Board notes this statement was identical to two other medical statements submitted by other providers on behalf of the Veteran.

The Board acknowledges a VA joints examination was conducted in February 2009 and resulted in a diagnosis of patellofemoral syndrome of the right knee.  The examiner concluded there was no supporting evidence that the Veteran's right knee problems originated with the acute injury in service.  There has been no VA examination regarding any arterial injury.  

In view of the private medical opinions, the Board believes additional development is warranted regarding the nature and onset of any current right knee disability, to include an arterial injury, and his blindness.  

In July 2012, the Veteran's former wife reported she was married to the Veteran from 1978 until around 1986.  She stated she observed his sleep habits and commented that he had trouble breathing.  She concluded he had sleep apnea when they were married.

The Veteran underwent a sleep study in September 1999.  He complained of excessive daytime somnolence with snoring, snorting, gasping and morning headaches.  The study was interpreted as showing mild obstructive sleep apnea, mostly positional in nature.

The Veteran was most recently examined by the VA for PTSD in May 2009.  In September 2011, a private psychology associate reported he had treated the Veteran since June 2008.  He concluded the Veteran's PTSD was severe, and assigned a Global Assessment of Functioning score of 35.  The Board notes that the May 2009 VA psychiatric examination assigned a Global Assessment of Functioning score of 50.  

The most recent VA examination for headaches was conducted in February 2011.  VA outpatient treatment records show that he reported in June 2011 that he had headaches three to four times a week and felt they had increased in severity and frequency.  In December 2011, he said his headaches occurred daily.  The Veteran stated in August 2013 that his headaches were worse and more intense than on his previous visit. 

The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under 38 C.F.R. § 3.326(a) (2014), a VA examination will be authorized where there is a possibility of a valid claim.

In view of the development regarding the Veteran's claims for service connection, the issue of entitlement to a TDIU rating is deferred.

Accordingly, the case is REMANDED for the following action:

1. Please arrange for a VA examination (or examinations, if examinations by other specialists are deemed necessary by the examiner) and medical opinion to determine the nature and etiology of the Veteran's right knee disability.  The examiner is requested to provide the following opinions:

a. Is it is at least as likely as not (50 percent or higher probability) that any currently diagnosed right knee disability is related to service?  In so doing, the examiner should consider and discuss as necessary the in-service records noting the right knee was pinned under an overturned vehicle and the diagnosis of chondromalacia. 

b. Is it is at least as likely as not (50 percent or higher probability) that the Veteran has an arterial injury of the right knee that is related to service?  In so doing, the examiner should consider and discuss as necessary the private medical opinions of record (i.e. July 2014 record from Dauphin Orthopedics) that the Veteran experienced a crush injury to the knee when his leg was pinned under the vehicle which later led to a stroke and subsequent blindness.  

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.

The rationale for any opinion should be set forth.

2. Please arrange for a VA examination and medical opinion to determine the nature and etiology of any blindness.  

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent or higher probability) that any current blindness is related to service, to include an arterial injury to the right knee.  In so doing, the examiner should consider and discuss as necessary the private medical opinions of record (i.e. July 2014 record from Dauphin Orthopedics) that the Veteran experienced a crush injury to the knee when his leg was pinned under the vehicle which later led to a stroke and subsequent blindness and a medical record (March 22, 2010 Family Medical Clinic Note) indicating "strokes associated with vertebral dissection and cocaine intoxication."

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

3. Please arrange for a VA medical opinion (with examination only if deemed necessary by the opinion provider) to determine the nature and etiology of the Veteran's obstructive sleep apnea.  

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent or higher probability) that sleep apnea is related to service.  The examiner should consider and discuss as necessary the July 2012 statement from the Veteran's former wife who stated she observed his sleep habits in service and commented that he had trouble breathing.

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

4. Please arrange for appropriate VA examinations to determine:

a. the current severity of the Veteran's PTSD; and  
b. the current severity of his headaches.

The Veteran's record must be reviewed by the examiner in conjunction with the examinations.  All indicated studies must be completed.  

5. The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


